Citation Nr: 9900035	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  94-42 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from February 1967 to 
February 1976.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1993 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The claim was appealed.  In November 1996, the Board remanded 
the claim for a hearing before the Board.  The claim was 
remanded again by the Board in March 1998 in order for the RO 
to develop records from the Social Security Administration as 
well as any other available medical records.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his inservice car accident left 
one leg shorter than the other which caused degenerative disc 
disease in his lumbar spine over time.  In the alternative he 
contends that his service-connected knee gave out and caused 
his fall in a 1988 industrial accident that led to the 
degenerative disc disease in his lumbar spine, and that his 
service-connected disability aggravated his back.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim for 
service connection for disc disease is well grounded.  The 
preponderance of the evidence is against the claim for lumbar 
strain.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was not 
manifest in service.

2.  The appellant is service-connected for residuals of a 
fracture of the left femur and residuals of a left lower leg 
and ankle injury with peroneal nerve involvement.

3.  Competent evidence that degenerative disc disease of the 
lumbar spine is proximately due to or the result of the 
service connected left leg disabilities has not been 
presented.

4.  Competent evidence that degenerative disc disease of the 
lumbar spine was aggravated by service-connected left leg 
disabilities had not been presented.

5.  The preponderance of the evidence establishes that lumbar 
strain is not related to a service-connected disease or 
injury.


CONCLUSION OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated during the appellant's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

2.  The claim for service connection for degenerative disc 
disease of the lumbar spine as proximately due to or the 
result of service connected left leg disabilities is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).

3.  Chronic lumbar strain is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal is based on the denial of service connection for 
degenerative disc disease of the lumbar spine secondary to a 
service-connected left leg injury that involved the left knee 
and ankle.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service- connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  When aggravation of a nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, such veteran shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  38 
U.S.C.A. § 1110 (West 1991); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent evidence.  Caluza v. Brown, 7 Vet. App. 
498 (1995) affd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1996); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Savage v. Gober, 10 Vet. App. 488 (1997).  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit, 5 Vet. App. At 93.  
Accordingly, the necessary causal relationship between a 
service connected condition and the secondary service-
connected condition complained of also must be provided by 
competent medical opinion.  Libertine v. Brown, 9 Vet. 
App. 521 (1996).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from treatment at the VA 
Medical Center and private medical treatment.  Social 
Security Administration records pertaining to his disability 
claim with that agency were obtained.  The appellant was 
afforded the opportunity to testify at hearings before the RO 
as well as a videoconference before the Board.  Furthermore, 
in response to the ROs inquiry, the appellant indicated in 
an August 1998 statement that the claims folder contained the 
records of all care providers and no others existed.

The appellant gave testimony at a hearing in December 1985 
regarding his leg condition.  He reported that he could not 
flex the left leg like he did the right one.  He could not 
throw his weight on it while climbing a ladder or a long 
flight of stairs.  When he lifted weights or did something 
with his body he got a pain on the right side of his leg 
toward his kneecap.  It made him afraid of heights.  Toward 
the end of the day he limped.  He was not working at that 
time because he would not go into the hull of the ship to 
weld because he thought his leg would give out on him and he 
would get hurt.  His supervisor did not like that.

The appellant testified again in December 1994.  He discussed 
his industrial accident in December 1988.  He fell 30 feet 
and landed mostly on his legs and rolled over onto his right 
side.  Before the 1988 accident his back always bothered him 
but he thought it was because he was just getting older.  
After the 1988 accident he went to a chiropractor and found 
out for the first time that one leg was longer than the 
other.  The chiropractor told him the deterioration in his 
back had occurred over time and was not related to the 1988 
accident.  The VA gave him a lift to wear in his shoe.  His 
back was painful and he could not work.  He said that one leg 
being longer than the other due to the inservice accident was 
directly responsible for his back.  If he had not walked for 
20 years without a lift in his shoe then his disc would not 
have prematurely worn out.  The 1988 accident could have 
caused a ruptured disc, but not a deteriorated one.

A videoconference was conducted before the Board in November 
1997.  The appellant described the accident in December 1988.  
He was standing on a drum that was over 30 feet high.  He 
stood up on the drum, his service-connected knee buckled, he 
lost his balance and fell.  His left knee had buckled before 
for no apparent reason.  If he didnt have the problem with 
his lower back and his left leg he could go to work.  He had 
limped ever since the accident in service, but his back did 
not bother him at the time of that accident.  The fall at 
work was the straw that broke the camels back.  A Workers 
Compensation doctor has told him that this was a deteriorated 
disc not a ruptured disc, and had nothing to do with the 
fall.

An August 1966 enlistment examination noted a normal 
condition of the spine and the appellant reported no 
recurrent back pain.  A May 1967 examination reported a 
normal condition of the spine and the appellant reported no 
recurrent back pain.  The report of the car accident in 
January 1974 is of record.  X-rays revealed a fracture of the 
left femur in the subtrochanteric area.  The appellant also 
developed peroneal nerve deep branch neuropathy.  He 
underwent open reduction and internal fixation with a Jewett 
nail.  He was treated with skeletal traction.  In August 1974 
he fell and hurt his left leg.  Partial rupture of the vastus 
lateralis was diagnosed.  He was admitted to the hospital in 
July 1975 for elective removal of the Jewett nail.  A ½ cm. 
disparity in leg length was noted prior to discharge.  A 
normal condition of the spine was reported in the December 
1975 separation examination and he denied any change in his 
condition in January 1976.

The file contains a document that indicated the appellant was 
terminated from employment as a welder in December 1986 at 
the Terminal Shipyard due to reduction in work force.

A December 1988 report indicated that the appellant reported 
falling 35-40 feet from a scaffold.  He landed feet first, 
tucked and rolled.  He complained of pain in the right hip, 
right buttock and symphysis pubis.  On examination he moved 
all four limbs well.  The pelvis was tender at the symphysis 
pubis only.  The right hip and buttock were very painful to 
palpation and with range of motion.  The left hip was normal.  
Strength and reflexes were normal in all 4 limbs.  There was 
pain to palpation over the right proximal tibia, but no 
deformity or crepitus noted.  X-rays of the right hip, pelvis 
and right lower leg were all negative and confirmed by 
another doctor.

A computed tomography scan in June 1989 showed degenerative 
disc phenomenon at L5-S1.

Dr. Brown submitted a letter in August 1989.  He reported an 
August magnetic resonance imaging examination that showed 
minimal degenerative changes and narrowing of the L5-S1 
intervertebral disc space.  He reported that the appellant 
was very resistant and apprehensive about returning to work.  
He had tried to stress to the appellant that there was no 
evidence of nerve damage and that all that could be noted was 
some degenerative changed of the lumbar discs which we all go 
through during the normal aging process.

There is a September 1989 magnetic resonance imaging report 
that showed no evidence of disc herniation and minimal 
narrowing of the spinal canal at the L3-4 and L4-5 level.

A September 1989 note from the Center for Bone and Joint 
Disease indicated that the appellant was complaining of 
severe low back pain and severe spasms along the paraspinous 
musculature and into his neck.  On examination there was some 
paraspinous muscle spasm on the right.  It was not acutely 
tender to touch.  He asked for a refill of his pain 
medication, which was refused, and then he admitted he had 
already gotten it from another physician.  A letter submitted 
by Dr. Brown in September 1989 indicated that he had examined 
the appellant for complaints of pain including low back pain.  
After examination it was his opinion that the appellants 
functional overlay was totally out of hand.  There was 
nothing further he could do for the appellant.  From a 
physical standpoint, he did not feel that he had sustained 
any permanent impairment as a result of his injury and he had 
reached maximum medical improvement.

A January 1990 electromyography, electroneurography report 
was normal for both upper extremities and both lower 
extremities.  The appellant was also evaluated by Dr. House 
in January 1990.  The report indicated complaints including 
low back pain that was a constant, severe, burning pain 24 
hours a day.  On examination, his gait was performed 
normally.  He could walk on his toes, his heels and in tandem 
normally.  Motor, sensory and reflex examination were all 
normal bilaterally.  He had severe tenderness, severe 
swelling and severe diffuse nodular muscle spasm in the 
lumbosacral paraspinous musculature diffusely bilaterally.  
There was restricted mobility in the lumbar spine.  Straight 
leg raising was negative bilaterally.  The impression was 
chronic lumbosacral strain.  The doctor indicated that the 
appellant had suffered permanent injury from the December 
1988 fall.

An April 1990 report from Dr. Callahan indicated decreased 
forward flexion in the lumbar spine.  He assessed a normal 
neurological examination in a patient with a report of an 
abnormal magnetic resonance imaging scan.

In a disability report the appellant filed with the Social 
Security Administration in October 1990, he indicated that he 
had fallen at work and injured his back and neck.

There is a January 1991 report of examination from Dr. 
Bhatia.  The appellant complained of constant swelling and 
pain in the lower back.  Movement or activity made the pain 
worse.  Chronic lumbar pain was diagnosed.

In a February 1991 psychiatric examination submitted by Dr. 
Sprehe, the appellant reported that he was injured on the job 
in 1988.  He lost his balance and fell 30 feet.

A March 1991 rehabilitation report was filed with the Social 
Security Administration records.  After service, the 
appellant reported that he began work assembling air 
conditioners for two years and attended night school in 
welding.  Then for the next ten years he worked between two 
companies doing class A welding.  He often worked 90-hour 
weeks during this period.  His duties required using the 
proper equipment and techniques for each of the different 
welds, as well as stringing cable, frequent lifting of 50-100 
lb. pieces of equipment, climbing, walking iron, and a lot of 
stooping, twisting, kneeling and crawling.  He reported that 
it required being in awkward positions that only a healthy 
individual could maintain for 20 minutes.  After he got laid 
off he trained as a meat cutter.  This job required working 
in the cold and a lot of heavy lifting.  In 1985 he worked 
for a year at a job that required a lot of heavy lifting, 
climbing, walking, kneeling, squatting, stooping, twisting 
and bending.  In 1988 he began the welding job where the 
accident occurred and usually worked 70 hours a week.

The appellant submitted a work history report to the Social 
Security Administration.  In the position he held at the time 
of the accident, he reported spending 8 hours a day walking, 
8 hours a day standing, no time sitting, constant bending, 
and lifting 50 lbs. frequently and up to 100 lbs.  He made an 
identical report for a job he held in 1987-1988.

A May 1991 Social Security Administration report listed 
lumbosacral and cervical strain as the primary diagnosis.

A Social Security Administration disability determination 
report from November 1991 listed the primary diagnosis as 
chronic back pain and headaches, status post 1988 injury and 
fall. 

The Social Security Administration records contain a Residual 
Physical Function Capacity Assessment report that noted no 
fractures or neurologic change at the time of the Fall in 
1988.  The current condition included headaches, back and leg 
pain.  There were normal X-rays and a normal physical 
examination.

November 1992 X-rays showed a narrowed L5-S1 intervertebral 
space with mild degenerative changes.  Disc pathology should 
be suspected.

A VA examination was conducted in February 1993.  The 
appellant complained of low backache.  No examination of the 
back was reported.  A ½ inch to ¾ inch discrepancy in leg 
length was noted.

Outpatient treatment records from 1993 and 1994 documented 
complaints and treatment for back pain.

A chiropractor, Dr. Mack, submitted a letter in August 1994 
that indicated he had treated the appellant for the work-
related injury in 1988.  Review of X-rays taken in December 
1988 showed pre-existing degenerative changes at L5-S1 that 
were not associated with the work-related injury.

A Social Security Administration record noted an examination 
in April 1995.  There was a complaint of pain in the 
lumbosacral and dorsolumbar area with slight limitation of 
range of motion, particularly flexion, which was 0-65 
degrees.  The assessment was chronic lumbago and degenerative 
disc of the lumbar spine with radiculopathy.  A report of an 
April 1995 examination noted multiple trigger points present 
in the lumbosacral and dorsolumbar area with slight 
limitation of range of motion.  Other movements were 
unremarkable.  Straight leg raise was negative on both sides.  
There was no sensory, motor or vascular deficit.  In an 
August 1995 psychiatric examination, the appellant reported 
that after walking for 20 years with one leg shorter than the 
other he ruptured a disc and the fall aggravated it.  Another 
report from August 1995 documented lumbosacral and cervical 
strain, lumbar disc with radiculopathy and no improvement 
noted.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



I.  Direct Service Connection

The Board has first considered the claim on a direct basis.  
Degenerative disc disease of the lumbar spine was not 
reported in the service medical records.  The condition of 
his spine at the time of his separation from service in 1976 
was normal.  At the time of his accident in January 1974, 
degenerative disc disease of the spine was not noted.  There 
is no competent evidence that links his current diagnosis of 
degenerative disc disease of the lumbar spine to service.  No 
competent medical examiner has opined that degenerative disc 
disease of the lumbar spine began in service.  The appellant 
himself does not contend that degenerative disc disease was 
manifest in service.  Therefore, on a direct basis, lacking 
competent evidence of degenerative disc disease of the lumbar 
spine in service as well as competent evidence linking the 
current disability to service, the claim is not well 
grounded.


II. Secondary Service Connection due to Leg Length Disparity

The Board has considered the claim for service connection 
for degenerative disc disease of the lumbar spine on a 
secondary basis under the theories advanced by the 
appellant.  The appellant has contended that the disparity 
in his leg length caused by the service-connected left leg 
disability resulted in degenerative disc disease that 
existed prior to the industrial accident in 1988.  The Board 
first notes that a leg length disparity was recorded in 
service prior to separation.  The appellant is service 
connected for both a left ankle and knee disability related 
to the fracture of his left leg in service.  However, there 
is no competent medical evidence that degenerative disc 
disease of the lumbar spine is proximately due to or the 
result of the service-connected left leg disability.  The 
only such opinion is that of the appellant as provided in 
his testimony.  The appellants own statements do not 
provide the necessary causal relationship between his 
service connected condition and the secondary service-
connected condition he complains of, since the appellant 
cannot, as a lay person, offer a medical opinion.  See, 
Libertine, 9 Vet. App. at 521.  In other words, his 
testimony is not competent to attribute degenerative disc 
disease to his leg length disparity.  

The first evidence of any kind relating to back complaints 
and degenerative disc disease was in June 1989.  The letter 
submitted in August 1989 by Dr. Brown reported only minimal 
degenerative changes that the doctor specifically attributed 
to the aging process and not to any service-connected 
injuries or to the 1988 accident.  This is a competent 
medical opinion on point with the issue at hand and the 
Board gives it great probative weight in its decision.  
Another opinion of great probative weight is that of Dr. 
House in January 1990 when he diagnosed chronic lumbosacral 
strain and attributed the injury to the 1988 fall.  

The Board has considered the statement of Dr. Mack in August 
1994 that stated that review of the 1988 X-rays taken after 
the accident showed preexisting degenerative changes at L5-
S1 that were not associated with the work accident.  The 
Board places little probative value on this opinion since 
Dr. Mack failed to provide a medical opinion linking these 
changes to service or a service-connected disability.

Since the claim lacks competent medical evidence that the 
degenerative disc disease is the result of the leg length 
disparity, the claim is not well grounded.  The evidence, on 
the contrary, offers competent medical evidence that the 
degenerative disc disease is a function of the aging process 
and that chronic strain is related to the fall.


III. Secondary Service Connection due to Aggravation of the 
Back Disability

The Board notes that the representative has raised the issue 
of entitlement to secondary service connection for 
aggravation of degenerative disc disease of the lumbar spine 
caused by the service connected left leg disabilities 
pursuant to Allen, at 7 Vet. App. 439, 448.

There is no competent evidence that establishes that there 
has been an increase in disability of the low back disorder 
due to a service-connected condition.  Again, the only 
opinion offered in that regard has been that of the 
representative and the appellant who both lack the medical 
expertise to provide competent evidence of this 
relationship.  Therefore the claim as addressed under this 
theory of entitlement is not well grounded.

IV.  Secondary Service Connection due to Collapse of 
Service-Connected Knee

In the alternative, the appellant has contended that his 
service-connected knee buckled under him, which caused him 
to fall and injure his back.  The Board has considered 
service connection on a secondary basis under this theory.  
As a general matter, in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration.  First a 
witness must have personal knowledge in order to be 
competent to testify to a matter.  Personal knowledge is 
that which comes to the witness through the use of his 
senses- that which is heard, felt, seen, smelled, or tasted.   
A witness may testify upon concrete facts within their own 
observation and recollection- that is, facts perceived 
within their own senses, as distinguished from their 
opinions or conclusions drawn from such facts.  Accordingly, 
the appellant is competent to testify that his knee buckled 
and caused him to lose his balance and fall in 1988.  

Here, the question centers on the relationship of one 
condition to another.  Such a relationship is not 
susceptible to informed lay observation and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995) (requiring medical evidence showing a relationship 
between a fall due to a service-connected left ankle 
disability and claimed secondary service connection for a 
back condition).  The Court of Veterans Appeals in Reiber 
concluded: "There are two steps in the appellant's argument 
for secondary service connection, and supporting evidence is 
required for each step.  First, the appellant states that it 
was his left ankle which caused him to fall and, second, he 
claims that it was that fall which resulted in his current 
back condition."  Reiber, 7 Vet. App. at 516.

The appellant in the instant case has claimed that it was 
his service-connected left knee disability that caused him 
to fall.  Although the Board has indicated that the 
appellants testimony is competent in this regard, the Board 
does not find him credible in light of the fact that in 
prior testimony and he had consistently contended that it 
was the leg length disparity over time that caused the 
degenerative disc disease.  It was not until his video 
testimony before the Board that the appellant indicated that 
his knee buckled and caused him to fall.  This fact is not 
mentioned in any medical reports when the appellant gives a 
history of the accident in 1988.  Neither records from the 
time of the accident nor contemporaneous records support 
this view.  Although he has argued that his back hurt prior 
to the 1988 accident due to the leg length disparity, for 
nearly 12 years after the inservice accident that created 
the disparity, there were no complaints of back pain in 
spite of multiple job duties reported to the Social Security 
Administration.  In assessing his credibility, the Board 
further notes that he testified in December 1985 that he was 
not working because his supervisor did not like the fact 
that he would not weld in the hull of the ship because he 
was afraid his leg would give out and he would get hurt.  
However, the Board notes that in Social Security 
Administration records he reported that he was working in 
December 1985 as a shop welder.  He was also hired in April 
1986 as a class A welder for ship repair in April 1986 and 
only let go in December 1986 due to a reduction in work 
force.  The Board also notes the September 1989 treatment 
note that stated the appellant asked for a refill of 
medication and when refused, admitted he had already 
received it from another physician.  Based on the disparity 
between what the appellant has reported to the VA and the 
Board and what he has reported to the Social Security 
Administration, and based on his changing theory of 
entitlement, the Board finds his testimony that his service-
connected knee disability caused his fall not credible.

Additionally, the claim lacks competent evidence that the 
fall resulted in the degenerative disc disease.  Back pain 
was not reported at the time of the initial injury.  As was 
stated above, Dr. Brown attributed the degenerative disc 
disease to aging and Dr. House attributed lumbar strain, not 
disc disease, to the fall.  The appellant himself lacks the 
competence to render the necessary medical evidence.  WE 
also note that Dr. Mack noted that the degenerative changes 
preexisted the fall and were not associated with the work 
related injury.

Any statement of the appellant as to what a doctor told him 
is insufficient to establish a medical diagnosis.  The 
connection between what a physician said and the laymans 
account of what he purportedly said, filtered as it was 
through a laymans sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. 
Brown, 10 Vet. App. 198 (1997).

At the time of the Boards Remand in March 1998, the 
appellant and his representative were given the opportunity 
to provide competent evidence that linked the back 
disability to a service-connected disease or injury and have 
failed to do so.

The Board has considered the provisions of 38 C.F.R. § 4.58 
in its decision.  In short, this regulation provides for 
service connection for arthritis of the lumbosacral joints 
when associated with service-connected shortening of a lower 
extremity.  As there is no competent medical evidence of 
degenerative joint disease of the lumbar spine that has been 
associated with the leg length disparity, this regulation 
does not assist the veteran.

V.  Strain

Lastly, there is one opinion that establishes the presence of 
strain and links the strain to the fall.  The veteran has 
attributed the fall to his knee problem.  In this limited 
area, the claim is well grounded.  However, the preponderance 
of the evidence is against the claim.  The Board Member finds 
that that the veteran is not a credible historian.  He has 
repeatedly changed his account of what happened in the day in 
question and has argued, at times, that his back problem was 
unrelated to the back injury.  The Board has had an 
opportunity to review a voluminous record, and finds it 
incredible that it took years for the veteran to attribute 
the fall to a knee that gave way.  The silence of the record 
during the critical time frame is far more probative than 
remote statements advanced in support of a claim for monetary 
benefits.  Lastly, the majority of the examiners tend to 
establish that the veteran has disc disease rather than 
strain.  As noted by one examiner, there were X-ray changes 
prior to the veterans fall.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
